          Case 5:20-cv-00114-TKW-MJF Document 10 Filed 06/22/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

VON SHEAR ADAMS,

          Plaintiff,

v.                                                            Case No. 5:20cv114-TKW-MJF
GULF CORRECTIONAL
INSTITUTION MEDICAL STAFF AND
ADMINISTRATION, et al.,

          Defendants.
                                                     /

                                             ORDER

          This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 8) and Plaintiff’s objections (Doc. 9). Based on my de novo

review of the issues raised in the objections,1 I agree with the magistrate judge that




      1
        Plaintiff argues in the objections that (1) his failure to disclose the prior cases identified in
the Report and Recommendation was justified because those cases involved different facts and
issues than this case, and (2) it is difficult for prisoners to keep documents from their prior cases
because of storage limitations, etc., so he had to rely on his memory when responding to the
questions on the complaint form regarding his limitation history. On this first point, even if
Plaintiff was justified in answering Questions A and B in the negative (because those questions
asked about cases “dealing with the same or similar facts/issues involved in this action”), he was
not justified in answering Question C in the negative because that question asked more broadly
whether Plaintiff had initiated any other cases relating to the fact or manner of his incarceration or
the conditions of his confinement (including habeas petitions and civil rights complaints about any
aspect of prison life), and the omitted §1983 cases clearly fall within the scope of Question C (as
does the habeas petition listed for the first time in the objections). On the second point, even if
Plaintiff could not (or did not) retain the documents from his prior cases, there is no reason that he
could not have either maintained at least a list of his prior cases or requested a list from the clerks
of courts where the cases were filed before he filed a new lawsuit.
      Case 5:20-cv-00114-TKW-MJF Document 10 Filed 06/22/20 Page 2 of 2




this case is due to be dismissed based on Plaintiff’s failure to completely disclose

his litigation history. Accordingly, it is

      ORDERED that:

      1. The magistrate judge’s Report and Recommendation is adopted by the

          Court and incorporated into this Order.

      2. This case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 22nd day of June, 2020.

                                   T. Kent Wetherell, II
                                  T. KENT WETHERELL, II
                                  UNITED STATES DISTRICT JUDGE




                                             2
